Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       31-MAR-2022
                                                       02:57 PM
                                                       Dkt. 94 ORDC



               SCWC-XX-XXXXXXX and SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                    PRUDENTIAL LOCATIONS, LLC,
                 Respondent/Plaintiff-Appellant,

                               vs.

                LORNA GAGNON and PRESTIGE REALTY
                GROUP LIMITED LIABILITY COMPANY,
    Petitioners/Defendants/Cross-Claim Defendants-Appellees,

                               and

                 RE/MAX LLC and LORRAINE CLAWSON,
             Respondents/Defendants/Cross-Claimants/
                Third-Party Plaintiffs-Appellees,

                               and

                          KEVIN TENGAN,
           Respondent/Third-Party Defendant-Appellee.
 ________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-XX-XXXXXXX & CAAP-XX-XXXXXXX; CIV. NO. 13-1-2328)

         CONCURRENCE IN PART TO ORDERS GRANTING MOTIONS
          FOR CLARIFICATION OF THE OPINION OF THE COURT
     (By: Recktenwald, C.J., with whom Nakayama, J., joins)

          I concur in the Majority’s orders granting Respondent/

Plaintiff-Appellant Prudential Locations, LLC N/K/A Locations
LLC’s (Locations) motion for clarification filed on February 28,

2022, and Petitioners/Defendants-Appellees Lorna Gagnon and

Prestige Realty Group Limited Liability Company’s motion for

clarification filed on February 28, 2022, in order to amend

language in the majority opinion filed on February 17, 2022,

relating to the non-solicitation agreement and Sherrie Au, and

to attorneys’ fees and costs.

          However, for reasons set forth in my concurrence and

dissent filed on February 17, 2022, I conclude that Locations’

breach of contract claims against Gagnon based on the non-

compete clause may be enforceable.   For that reason, I would

grant Respondent/Plaintiff-Appellant Prudential Locations, LLC

N/K/A Locations LLC’s motion for clarification and vacate the

circuit court’s grant of summary judgment to Gagnon with respect

to the non-compete clause.

          DATED:   Honolulu, Hawaiʻi, March 31, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama




                                 2